UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7775


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

             v.

JULIAN MATTHEW THORNTON,

                  Respondent - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:03-hc-00194-BR)


Submitted:    September 4, 2009             Decided:   October 14, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julian Matthew Thornton, Appellant Pro Se.      David T. Huband,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Julian Matthew Thornton appeals the district court’s

order   denying     his   motion    to   transfer    venue   and    the   district

court’s subsequent order continuing his commitment pursuant to

18 U.S.C. § 4246 (2006).        Finding no error, we affirm.

             First,    venue   is    proper   in    the   Eastern   District     of

North Carolina where Thornton was originally committed.                     See 18

U.S.C. § 4247(h) (2008).            Therefore, the district court did not

err in denying Thornton’s motion to transfer venue.                   Second, we

find no error in Thornton’s continued commitment.                   Following an

evidentiary hearing, the district court entered an order finding

by   clear    and     convincing     evidence      that   Thornton,       who   was

originally committed to the Attorney General’s custody in 2003,

continued to suffer from a mental disease or defect as a result

of which his unconditional release would create a substantial

risk of bodily injury to another person or serious damage to the

property of another.        18 U.S.C. § 4246(d).          We have reviewed the

record and find no reversible error.               Accordingly, we affirm the

district court’s orders.            United States v. Thornton, No. 5:03-

hc-00194-BR (E.D.N.C. July 30, 2008; Aug. 4, 2008).

             Thornton also petitions for a writ of mandamus seeking

an order recusing the district court judge.                   We conclude that

Thornton is not entitled to mandamus relief.                 Mandamus relief is

available only when the petitioner has a clear right to the

                                         2
relief sought.       In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).            Further, mandamus is a drastic remedy

and should only be used in extraordinary circumstances.                         Kerr v.

United   States    Dist.     Court,      426   U.S.     394,   402    (1976);    In    re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).                      Mandamus may not be

used as a substitute for appeal.               In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).                 Thornton offers no showing of

bias or impartiality of the district court.                      Moreover, because

Thornton   is    able   to    seek      relief   through       his    direct    appeal,

mandamus relief is not available.                Therefore, we deny Thornton’s

mandamus petition.

           We further deny Thornton’s motions to transfer venue,

to recuse, and to expand the record on appeal.                       We dispense with

oral   argument     because       the    facts    and    legal       contentions      are

adequately      presented    in    the    materials       before      the   court     and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           3